

114 HR 5580 IH: Save America’s Pastime Act
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5580IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Mr. Guthrie (for himself and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo clarify certain requirements under the Fair Labor Standards Act of 1938 with respect to minor
			 league baseball players.
	
 1.Short titleThis Act may be cited as the Save America’s Pastime Act. 2.Minimum wage and overtime hours exemptions (a)In generalSection 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended—
 (1)in subsection (a)— (A)in paragraph (18), by striking the period and inserting ; or; and
 (B)by adding at the end the following:  (19)any employee who has entered into a contract to play baseball at the minor league level.; and
 (2)by adding at the end the following:  (k)Subsection (a)(19) shall not be construed to require the provisions of section 7 to apply to any employee who has entered into a contract to play baseball at the major league level..
 (b)ApplicabilitySection 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216) is amended by adding at the end the following:
				
 (f)In any action or proceeding commenced before, on, or after the date of enactment of the Save America’s Pastime Act, no employer shall be subject to any liability or punishment under this Act on account of any violation of section 6, 7, or 11(c) with respect to any work performed before, on, or after such date of enactment for which the exemption under section 13(a)(19) is applicable..
			